Citation Nr: 0530579	
Decision Date: 11/14/05    Archive Date: 11/30/05

DOCKET NO.  96-16 524	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an initial rating in excess of 20 percent for 
the service connected right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Jeffrey Pisaro, Counsel


INTRODUCTION

The veteran had active service from November 1988 to November 
1990.

This appeal arises from rating decisions of the Waco, Texas 
Regional Office (RO).  The veteran's claim is currently being 
handled by the Muskogee RO.

In regard to the instant claim for a higher evaluation for 
the service-connected right knee, the United States Court of 
Appeals for Veterans Claims (Court) has held that, unlike in 
claims for increased ratings, "staged ratings" or separate 
ratings for separate periods of time based on the facts found 
may be assigned following an initial grant of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).  In 
this case, as this appeal stems from the initial grant of 
service connection for right knee disability, the Board will 
consider whether staged ratings should be assigned for the 
veteran's service-connected right knee disability.  In this 
way, the Court's holding in Fenderson will be complied with 
in the disposition of the veteran's appeal. 

The Board also notes that by rating decision in July 2005, 
service connection for a low back disability was granted; 
accordingly, this issue is no longer on appeal before the 
Board.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  From the date of claim, the veteran's right knee 
disability is manifested by no more than moderate impairment 
in the form of lateral instability or recurrent subluxation.

3.  From the date of claim, the veteran's right knee 
disability has been manifested by x-ray evidence of arthritis 
with complaints of pain with movement; clinical findings do 
not demonstrate a compensable level of disability due to 
limitation of motion of the right knee.


CONCLUSIONS OF LAW

1.  From the date of claim, the criteria for the assignment 
of a rating in excess of 20 percent for the service connected 
instability of the right knee have not been met.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 
4.45, 4.59, Diagnostic Code 5257 (2005).

2.  From the date of claim, the criteria for the assignment 
of a separate 10 percent rating for pain due to arthritis of 
the right knee have been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.14, 4.40, 4.45, 4.59 
Diagnostic Codes 5003, 5010, 5260, 5261 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By rating decision in June 1995, service connection was 
granted for right knee disability and a 10 percent rating was 
assigned for slight recurrent instability under Diagnostic 
Code (DC) 5257, effective from the January 1995 date of 
claim.  

Right knee surgery in February 1995 resulted in diagnoses of 
meniscus tear, chondromalacia, and hypertrophy.  

The veteran testified in August 1996 that he suffered from 
constant right knee pain, swelling and instability.

On VA examination in October 1996, the veteran complained of 
pain and swelling.  Range of motion was from five degrees of 
extension to 140 degrees of flexion.  X-rays of the right 
knee revealed a moderate degree of arthritis.  It was opined 
that a lot of the veteran's inability to function with the 
right knee was psychological superimposed on the arthritic 
problem.

By rating decision in December 1996, a 20 percent rating was 
assigned for right knee disability from the January 1995 date 
of claim.  The grant of service connection for the right knee 
was also expanded to include arthritis.

On VA examination in February 2005, the veteran complained of 
pain, swelling, and stiffness of the right knee.  The veteran 
did not report locking or giving out of the knee since his 
last surgery.  On examination, the right knee was slightly 
enlarged.  Range of motion was from zero to 110 degrees with 
complaints of pain at 90 degrees of flexion.  There was 
moderate crepitation on palpable.  Lachman and apprehension 
signs were negative.  Anterior and posterior drawer signs 
were negative.  Ambulation appeared to be normal.  He 
reported having a slight limp of the right leg.  He did not 
use a cane or any other assistive device.  

The diagnoses included arthritis and chondromalacia of the 
right knee.  Right knee pain was noted but there was no 
additional loss of range of motion due to weakened movement, 
excess fatigability, or incoordination on movement of the 
right knee.  Examination and history demonstrated no 
dislocation of the semilunar cartilage with frequent episodes 
of locking pain and effusion.  There was no evidence of 
recurrent subluxation or lateral instability. 

Numerous VA outpatient treatment records corroborate the 
level of disability as demonstrated in the VA reports of 
examination above.


Analysis

A 20 percent evaluation for the service connected right knee 
has been assigned under Diagnostic Code (DC) 5257 of VA's 
Schedule for Rating Disabilities, 38 C.F.R. Part. 4.

With regard to the claim for a rating in excess of 20 percent 
for the right knee disability, this claim arose following the 
assignment of an initial disability rating.  On an original 
claim, the veteran will generally be presumed to be seeking 
the maximum benefit allowed by law and regulation, and such a 
claim remains in controversy where less than the maximum 
available benefit is awarded.  AB v. Brown, 6 Vet. App. 35, 
38 (1993).  In Fenderson v. West, 12 Vet App 119 (1999), the 
Court held that the rule from Francisco v. Brown, 7 Vet. App. 
55, 58 (1994) ("Where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary importance."), is not applicable to the assignment 
of an initial rating for a disability following an initial 
award of service connection for that disability.  Rather, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  

As the instant claim for a higher evaluation involves a 
rating assigned in connection with the grant of service 
connection, the Board will follow the mandates of the 
Fenderson case in adjudicating this claim. 

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 
3.321(a) and Part 4.  Separate diagnostic codes identify the 
various disabilities.  38 C.F.R. § 4.1 requires that each 
disability be viewed in relation to its history and that 
there be emphasis upon the limitation of activity imposed by 
the disabling condition.  38 C.F.R. § 4.2 requires that 
medical reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  38 
C.F.R. § 4.7 provides that, where there is a question as to 
which of two disability evaluations shall be applied, the 
higher evaluation is to be assigned if the disability picture 
more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating is to be assigned.

The veteran's service-connected right knee disability is 
rated as 20 percent disabling since January 1995 under DC 
5257.  The Board will consider whether a higher, or a 
separate compensable rating, may be assigned for right knee 
disability under DCs 5256 through 5263, involving disability 
of the knee and leg.  In this case, several diagnostic codes 
are simply not applicable.  It is neither contended nor shown 
that the veteran has ankylosis of the knee (DC 5256), 
dislocated or removed semilunar cartilage (DCs 5258 and 
5259), impairment of the tibia and fibula (DC 5262), or genu 
recurvatum (DC 5263).  Consequently, these diagnostic codes 
are not applicable to the present case, and the Board will 
not discuss them further.

The Board will focus its discussion on the remaining 
potentially applicable DC's for the evaluation of the 
service-connected right knee, which are as follows:

DC 5260 Leg, limitation of flexion:  
Flexion limited to 
15°..........................................................
................... 30  
Flexion limited to 
30°..........................................................
................... 20  
Flexion limited to 
45°..........................................................
................... 10  
Flexion limited to 
60°..........................................................
................... 0

DC 5261 Leg, limitation of extension:  
Extension limited to 
45°..........................................................
................ 50  
Extension limited to 
30°..........................................................
................ 40  Extension limited to 
20°..........................................................
................ 30  Extension limited to 
15°..........................................................
................ 20  Extension limited to 
10°..........................................................
................ 10  Extension limited to 
5°...........................................................
................ 0

DC 5257 Knee, other impairment:  Recurrent subluxation or 
lateral instability:

Severe.......................................................
.. ......................................... 30

Moderate.....................................................
.. ....................................... 20

Slight.......................................................
.. .......................................... 10

The normal range of motion for a knee joint is from 0 degrees 
extension to 140 degrees flexion.  38 C.F.R. § 4.71, Plate II 
(2005).

In considering whether a higher rating is warranted under DC 
5257 for instability of the right knee, the Board notes that 
the current 20 percent rating has been assigned for moderate 
instability of the right knee.  The veteran testified in 
August 1996 that he experienced instability of the knee.  
Nonetheless, testing for instability on VA examinations in 
October 1996 and February 2005 failed to demonstrate the 
presence of significant instability or subluxation of the 
right knee.  In fact, in February 2005, the veteran did not 
report locking or giving out of the knee since his last 
surgery.  Consequently, the Board concludes that the evidence 
as a whole does not support the assignment of a higher rating 
for instability of the right knee under DC 5257.  

The Board will now address whether an increased rating is 
warranted for the service connected arthritis.  Under 
applicable criteria, traumatic arthritis, substantiated by X-
ray findings, is rated as degenerative arthritis.  DC 5010.  
X-rays findings will be rated on the basis of limitation of 
motion under the appropriate diagnostic codes for the 
specific joint or joints involved.  DC 5003. 

With regard to whether a higher evaluation is warranted under 
DC's 5260 and 5261 for limitation of flexion and extension, 
on the October 1996 VA examination, range of motion was from 
five degrees of extension to 140 degrees of flexion.  In 
February 2005, range of motion was from zero to 110 degrees 
with complaints of pain at 90 degrees of flexion.  Therefore, 
extension has not been shown at any time to be limited to 10 
degrees, and flexion has not been shown to be limited to 45 
degrees as would as would be necessary to award a 10 percent 
evaluation for limitation of motion of the right knee under 
either DC 5260 or 5261.  

Also for consideration are the provisions of sections 4.40, 
4.45, and 4.59.  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40 (2005).  Section 4.40 provides that as to the 
musculoskeletal system it is essential that an examination on 
which ratings are based adequately portray any functional 
loss which may be due to pain.  The regulation does not 
require a separate rating for pain, but the impact of pain 
must be considered in making a rating determination.  Section 
4.45 provides that pain on movement, swelling, deformity or 
atrophy of disuse as well as instability of station, 
disturbance of locomotion, interference with sitting, 
standing and weight-bearing are relevant considerations for 
determination of joint disabilities.  Incoordination and 
excess fatigability are also factors for consideration under 
section 4.45.  Section 4.59 contemplates at least the minimum 
compensable rating for painful motion with joint or 
periarticular pathology. 

Arthritis of the right knee was demonstrated on VA x-rays in 
October 1996.  It was held in VAOPGCPREC 9-98 that for a knee 
disability rated under DC 5257 (as is the case here), a 
separate rating for arthritis based on x-ray findings and 
limitation of motion is warranted for evidence of limitation 
of motion under DC's 5260 or 5261.  Likewise, a compensable 
evaluation could also be based on x-ray findings and painful 
motion under 38 C.F.R. § 4.59.  As discussed above, at no 
time in this case to include on VA examinations in October 
1996 and February 2005 have clinical findings supported the 
assignment of a compensable evaluation for limitation of 
motion under either DC 5250 or DC 5261.  In addition, it must 
be pointed out that VA General Counsel has recently indicated 
that separate ratings may be assigned for limitation of 
flexion and limitation of extension of the knee.  See 
VAOPGCPREC 9-2004.  This represents a change to a general 
practice by VA to assign a single rating based on the single 
disability caused by limitation of motion of a joint.  
However, in this case, as the medical findings do not support 
the assignment of a compensable rating for limitation of 
flexion or extension, the provisions of VAOPGCPREC 9-2004 are 
not for application.

On the other hand, the veteran has consistently complained of 
pain of the right knee which has been documented on motion 
testing of the knee during VA examinations.  The veteran is 
thereby entitled to at least the minimum compensable 
evaluation for right knee pain on movement due to arthritis 
under 38 C.F.R. § 4.59.  Accordingly, a separate 10 percent 
evaluation, but no more, is warranted for painful movement of 
the right knee with arthritis.  As provided above, limitation 
of motion findings for the right knee fall far short of what 
would be necessary for a 10 percent evaluation, much less a 
20 percent evaluation, under DC's 5260 or 5261.  

In this case, as the grant of a separate award of a 10 
percent evaluation for pain due to arthritis qualifies as an 
initial grant of service connection, the Board still must 
consider whether staged ratings are appropriate for the 
service connected arthritis.  At no time since the veteran's 
date of claim in January 1995, however, has disability 
relating to pain due to arthritis or disability relating to 
instability warranted the assignment of a rating in excess of 
10 percent or 20 percent respectively.  Accordingly, a staged 
rating under Fenderson is not for application at any time 
since January 1995 for right knee pain due to arthritis or 
for instability.

The Board must also consider the Court's holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  The Court held that in 
evaluating a service-connected disability involving a joint 
rated on limitation of motion, the Board erred in not 
adequately considering functional loss due to pain under 38 
C.F.R. § 4.40 and functional loss due to weakness, 
fatigability, incoordination or pain on movement of a joint 
under 38 C.F.R. § 4.45.  The Court in DeLuca held that 
diagnostic codes pertaining to range of motion do not subsume 
38 C.F.R. § 4.40 and § 4.45, and that the rule against 
pyramiding set forth in 38 C.F.R. § 4.14 does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use, including use during 
flare-ups.

The VA examiner in February 2005 addressed the application of 
the holding in DeLuca to the veteran's disability.  The 
examiner determined that there was no additional loss of 
range of motion due to weakened movement, excess 
fatigability, or incoordination on movement of the right 
knee.  Accordingly, there is no basis for a higher evaluation 
under the Court's holding in DeLuca.  


Extrashedular consideration

In exceptional cases, where schedular evaluations are found 
to be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (2005).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate as there is no evidence of an 
exceptional disability picture.  The current evidence of 
record does not demonstrate that the veteran's service 
connected disability has resulted in frequent periods of 
hospitalization or marked interference with employment.  

It bears emphasis, however, that the rating schedule is 
intended to compensate for average impairments in earning 
capacity.  The degrees of disability specified in the rating 
schedule are considered adequate to compensate for 
considerable loss of working time from exacerbations 
proportionate to the severity of the several grades of 
disability.  38 C.F.R. § 4.1  Therefore, for the reasons 
noted above, the Board concludes that the level of impairment 
in employment resulting from the service connected right knee 
disability has been adequately compensated by the schedular 
evaluations that have been assigned.  Accordingly, 
extraschedular consideration under 38 C.F.R. § 3.321(b) is 
not warranted.


VCAA

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).

VA has a duty to notify a claimant if his or her application 
for benefits is incomplete.  The required notice must inform 
the applicant of any information necessary to complete the 
application.  38 C.F.R. § 3.159(b)(2) (2005).  The purpose of 
the first notice is to advise the claimant of any 
information, or any medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  In this case, the veteran's application is 
complete.  There is no outstanding information required, such 
as proof of service, type of benefit sought, or status of the 
veteran, to complete the application.

Once VA is in receipt of a complete or substantially complete 
application, VA must provide certain additional notices.  As 
noted above, there is an enhanced duty on the part of VA to 
notify a claimant of the information and evidence necessary 
to substantiate a claim for VA benefits and which evidence, 
if any, the veteran is expected to obtain and submit, and 
which evidence will be retrieved by VA.  Quartuccio, supra.  
In those cases where notice is provided to the claimant, 
notice is to be provided to advise that if such information 
or evidence is not received within one year from the date of 
such notification, no benefit may be paid or furnished by 
reason of the claimant's application.  38 U.S.C.A. § 5103(b) 
(West 2002 & Supp. 2005).  In addition, 38 C.F.R. § 3.159(b) 
details the procedures by which VA will carry out its duty to 
provide notice.

The Board has conducted a complete and thorough review of the 
appellant's claims folder.  The Board finds that the RO has 
fulfilled the notice requirements of the VCAA.  The RO sent 
the appellant letters in March 2003, September 2003, July and 
November 2004, and February 2005 as well as a statement of 
the case in February 1996 and supplemental statements of the 
case to include in June 2003 and August 2005, which notified 
the appellant of the type of evidence necessary to 
substantiate his claim.  The documents also informed him that 
VA would assist in obtaining identified records, but that it 
was the appellant's duty to give enough information to obtain 
the additional records and to make sure the records were 
received by VA.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (holding that both the statute, 38 U.S.C.A. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The above documents also 
informed the appellant about the information and evidence he 
is expected to provide. 

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2005); 38 C.F.R. 
§ 3.159(c).  The Board notes that the VCAA's duty-to-assist 
provision under 38 C.F.R. § 3.159 has been fulfilled.  This 
section of the new regulation sets forth several duties for 
VA in those cases where there is outstanding evidence to be 
obtained and reviewed in association with a claim for 
benefits.  VA must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 C.F.R. § 3.159(c), (d) (2005).  

To the extent possible, VA has obtained all pertinent records 
from sources identified by the veteran in relation to his 
claim.  In this regard, all available VA medical records have 
been obtained.  In addition, the veteran failed to report for 
an April 2004 Travel Board hearing and, pursuant to the 
written notice sent to the veteran, his hearing request is 
deemed to have been withdrawn.  As a result, the Board finds 
that all necessary evidence has been obtained in support of 
the veteran's appeal.

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  38 C.F.R. 
3.159(c)(4) (2004).  In this case, the veteran was afforded 
VA rating examinations in October 1996 and February 2005 and 
the Board finds that the evidence of record is adequate to 
fully and fairly evaluate the veteran's appeal under 
38 C.F.R. § 3.159 without affording the veteran another VA 
examination.  As an examination is unnecessary, the Board 
finds that the RO has satisfied the duty-to-assist 
obligations with respect to medical examinations.  

The Board finds that every effort has been made to seek out 
evidence helpful to the veteran.  Therefore, the Board finds 
that VA has complied with the duty-to-assist requirements 
found at 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c)-(e).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  

The Board acknowledges that the initial VCAA notice letter 
was sent to the appellant after the initial rating decision 
that is the basis for this appeal.  The appellant, as a 
result, has the right to content-complying notice and proper 
subsequent VA process.  Here, the Board finds that any defect 
with respect to the timing of the VCAA notice requirement was 
harmless error.  While the notice provided to the appellant 
was not given prior to the first AOJ adjudication of the 
claim, notice was provided by the AOJ in November 2004 and 
February 2005 prior to the transfer and recertification of 
the appellant's case to the Board after the July 2004 remand 
and the context of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Thereafter, the instant claim was readjudicated and a 
Supplemental Statement of the Case (SSOC) was provided to the 
appellant in August 2005.  The claimant, therefore, has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant.   


ORDER

Entitlement to a rating in excess of 20 percent for the 
service connected instability of the right knee is denied. 

From the January 1995 date of claim, entitlement to a 
separate 10 percent rating for pain on motion due to 
arthritis of the right knee is granted, subject to the law 
and regulations governing the payment of monetary benefits.


	                        
____________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


